Citation Nr: 0026360	
Decision Date: 09/29/00    Archive Date: 10/04/00	

DOCKET NO.  96-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for postoperative lumbar 
laminectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board previously remanded the appeal in December 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected postoperative lumbar 
laminectomy is manifested by no more than mild intervertebral 
disc syndrome and not more than slight limitation of motion 
is shown; the scar is not superficial, poorly nourished, have 
repeated ulceration, tender and painful on objective 
demonstration, or limit the function of any part.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
postoperative lumbar laminectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5292, 
5293, 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
postoperative lumbar laminectomy.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a June 1995 VA orthopedic examination reflects 
that there was no radicular component relating to the low 
back.  The veteran had a normal gait.  Range of motion of the 
lumbar spine was accomplished without muscle spasm to 
125 degrees' flexion, 30 degrees' extension, 42 degrees' 
right lateral bending, 45 degrees' left lateral bending, and 
rotation to 27 degrees bilaterally.  There was no scar tissue 
or evidence of any muscle spasm or guarding.  Straight leg 
raising test was negative.  There was an 8 1/2-centimeter, 
slightly to the right of midline, lumbar incision at the 
L5 - S1 level without any evidence of complication or problem 
with the incision.  X-rays of the lumbosacral spine showed 
mild narrowing of the L5 level.  There were some mild 
degenerative changes throughout that were consistent with 
aging that appeared to be on the right side of the L5 level.  
The examiner indicated that the veteran may have had a 
ruptured disc on L5 level with the clinical history to the 
left side, but the findings were all to the right side.  
There was no evidence of any residuals other than the scar.  
There was no muscle weakness or neurological radicular 
abnormality.  

A March 1996 VA treatment record reflects that the veteran 
had good range of motion of the low back.  His motor and 
sensory were intact.  The report of a May 1996 VA orthopedic 
examination reflects that the veteran reported chronic low 
back pain that occurred every day and was aggravated with 
sitting, standing too long, or sleeping too long.  He 
reported that the pain radiated occasionally to his left hip 
and left lower extremity.  On examination the veteran had a 
healed lumbar scar that was nontender.  The musculature of 
his back was symmetrical and equal with no spasms or 
tenderness to the sacroiliac joints.  Straight leg raising 
resulted in low back pain at 72 degrees on the right and 64 
degrees on the left.  Range of motion of the low back was 
accomplished in forward flexion to 92 degrees, extension was 
to 20 degrees, left lateral flexion was to 37 degrees, right 
lateral flexion was to 40 degrees, and rotation was 34 
degrees to the left and 36 degrees to the right.  There was 
minimal discomfort noted with straight leg raising but no 
other evidence of pain on motion was indicated.  Motor 
strength, muscle mass, and sensation in the lower extremities 
was grossly equal.  The diagnoses included chronic low back 
pain secondary to previous injury resulting in strain injury 
with progressive radicular complaints in the left lower 
extremity.  An X-ray indicated that there were minimal 
degenerative changes in the lumbar spine from L3 to S1 and 
the examiner indicated that there were chronic residual 
arthralgias especially at rest with probable partial 
degenerative disc disease at L5 - S1 on the left with mild 
degenerative joint disease.

VA treatment records in 1996 and 1997 continue to reflect 
that the veteran was seen with complaints of low back pain 
with assessments that included chronic back pain and 
degenerative joint disease.  

The report of a November 1999 VA orthopedic examination 
reflects that the veteran reported constant low back pain 
with occasional pain in the left leg.  He reported that he 
needed to be careful in bending and lifting.  He reported 
that he did some exercise, but did not take any medication 
for pain at that time.  On examination of the lumbosacral 
spine muscle tone was good without any spasm.  There was a 
3-inch-long surgical scar that was not tender.  Range of 
motion of the lumbar spine was accomplished in extension to 
30 degrees, flexion to 70 degrees, right and left lateral 
flexion to 25 degrees, and rotation to 25 degrees, all 
without any pain.  Both lower limbs were negative for 
neurological deficiency and there was no muscle atrophy.  
There were complaints of back pain on straight leg raising at 
70 degrees.  X-rays indicated mild degenerative disc disease 
with slight osteopenia.  An MRI of the lumbar spine indicated 
postoperative changes on the left at L5 - S1 with mild 
central disc bulge at L2-L3 and L5 - S1.  There were no 
significant effacement of the fecal sac or central canal 
stenosis at these levels.  There was no neural foraminal 
stenosis throughout the lumbar spine.  The diagnosis was 
history of injury to lower back with subsequent lower back 
surgery.  The examiner indicated that the claims file and the 
Board's December 1997 remand had been reviewed.  It was the 
examiner's opinion that the degree of pain in the low back 
was mild to moderate and not likely to significantly limit 
the functional ability of the low back.  The examiner 
indicated that an opinion with respect to the low back 
condition during flare-up or when used repeatedly over a 
period of time could not be given.  It was the examiner's 
opinion that the low back did not exhibit any weakened 
movement or excess fatigability and there was no evidence of 
incoordination.  It was not possible to give any opinion in 
terms of any additional loss of range of motion because the 
examiner did not see any evidence of any weakened movement or 
excess fatigability or incoordination.  

The report of a November 1999 VA neurology examination 
reflects that the veteran reported that his low back pain was 
intermittent and present daily.  The pain would last from a 
few hours to several days and radiate into the left leg 
posteriorly once per month.  The veteran used one cane to 
ambulate because of a crush injury to both heels.  On 
neurologic examination all muscle groups exhibited normal 
strength.  Left knee jerk and ankle jerk were slightly 
diminished when compared to the right.  Sensory examination 
was intact.  The diagnoses included history of low back pain 
with history of sciatic radiculopathy in the left leg with no 
objective neurological change seen on examination other than 
slight reduction of the left knee jerk and ankle jerk.  An 
addendum, following an MRI of the lumbar spine, indicates a 
final diagnosis of history of low back pain and history of 
sciatic radiculopathy with no neurologic disability and no 
motor or cognitive impairment.

The veteran's service-connected postoperative lumbar 
laminectomy has been evaluated under the provisions of 
Diagnostic Code 5293.  Diagnostic Code 5293 provides that 
postoperative cured intervertebral disc syndrome warrants a 
noncompensable evaluation.  Mild intervertebral disc syndrome 
warrants a 10 percent evaluation and moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  Diagnostic Code 5292 provides that slight 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.

During the veteran's personal hearing in August 1997 he 
testified that the amount of pain he experienced in his low 
back varied and indicated that symptoms related to his low 
back varied as well.  The competent medical evidence reflects 
that during multiple examinations as well as outpatient 
treatment no more than slight loss of range of motion of the 
lumbar spine has been demonstrated.  Further, the competent 
medical evidence has consistently indicated that while the 
veteran has some radicular complaints, there is no neurologic 
disability.  The report of the June 1995 VA examination as 
well as the report of the November 1999 VA neurologic 
examination indicates that there is no neurologic disability.  
While the May 1996 VA examination report notes progressive 
radicular complaints, the veteran's motor strength and 
sensation was grossly equal in the lower extremities.  The 
Board will accord the competent medical evidence greater 
probative weight in ascertaining the degree of disability and 
symptoms associated with the veteran's postoperative lumbar 
laminectomy because of the training and experience of the 
medical care providers who have treated or examined the 
veteran.  Therefore, a preponderance of the evidence is 
against a finding that there is more than mild intervertebral 
disc syndrome.  Accordingly, a preponderance of the evidence 
is against an evaluation greater than 10 percent under 
Diagnostic Code 5293.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as noted previously, there is no competent medical 
evidence indicating that the veteran experiences more than 
slight loss of range of motion and the competent medical 
evidence indicates that the veteran does not experience any 
additional loss of range of motion due to pain, weakened 
movement, excess fatigability, or incoordination, noting that 
the report of the May 1996 VA examination indicates that the 
only pain on motion noted was minimal discomfort with 
straight leg raising and the report of the November 1999 VA 
orthopedic examination indicates that no additional loss of 
range of motion would occur as a result of any of these 
factors.  Therefore, a preponderance of the evidence is 
against a greater evaluation under Diagnostic Code 5292.  

As set forth above, the scar that is residual to the 
laminectomy has not been indicated to be superficial, poorly 
nourished, have repeated ulceration, or limit the function of 
any part.  It has been indicated to not be tender and painful 
on objective demonstration.  Therefore, a preponderance of 
the evidence is against a separate evaluation for the scar 
that is a result of the laminectomy because it does not 
result in separate disability.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 
(1994).  On the basis of the above analysis a preponderance 
of the evidence is against an evaluation greater than the 
10 percent that has been assigned.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  Only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular Rating Schedule.  In this 
regard, the veteran has not been hospitalized as a result of 
his service-connected low back disability and the evidence 
does not indicate that it has caused marked interference with 
his employment.  


ORDER

An evaluation greater than 10 percent for postoperative 
lumbar laminectomy is denied.  


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 
- 2 -

- 1 -


